DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 and 7 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “an electronic” in line 6 is suggested to change to - - the electronic”.  The recitation of “lock The controller” in line 5 is suggested to change to - - lock; the controller - -.
Regarding claim 2, the recitation of “a suitcase” in line 2 is suggested to change to - - the luggage - -.
Regarding claim 5, there are multiple periods in the claim. 
Regarding claim 7, the recitation of “a shelf” in line 2 is suggested to change - - the shelf - -.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the luggage" in 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, the recitation of “the pieces” in line 4 is vague and indefinite because it is unclear of which “pieces” are referring to.   
Moreover, claim 3 recites the limitation "the drawbar" in 4.  There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, claim 3 recites the limitation "the luggage case" in 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation "the lock tongue" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li Jun (CN206179092U, English machine translation) in view of Chen Shuo (CN104802714A).
Regarding claim 1, Li teaches a luggage vending machine (fig. 1), comprising: a shelf (1) and communication control module (pages 1-2).
Li fails to teach the luggage vending machine comprising an electronic lock, and the communication control module is electrically connected to the electronic lock as claimed.
However, Chen teaches shelf (luggage rack 1), a communication controller (programmable logic controller 9), an electronic lock (combination of 3-5); the communication controller and the electronic lock are both installed on the shelf, and the communication controller is electrically connected to the electronic lock; the controller is used to communicate and control the opening and closing of the electronic lock, which is used to lock a luggage (6) (figs. 1-3 and pages 1-3).
In view of Chen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li by incorporating the teaching as taught by Chen so that the luggage can be effectively prevented from slipping and falling, and the anti-theft can be prevented (see Chen, page 1, lines 32-33).
Regarding claim 2, Li as modified by Chen teaches all subject matter claimed as applied above.  Chen further teaches wherein the shelf is provided with a flat plate (1), and the flat plate is used for holding the luggage (fig. 1).
Regarding claim 3, Li as modified by Chen teaches all subject matter claimed as applied above.  Chen further teaches the electronic lock includes a lock body (5) and a lock piece (3), and the lock body and the lock piece are directly or indirectly provided on the shelf; when the pieces are fitted together and a drawbar (luggage handle) of a luggage case is located between the lock body and the lock piece, the lock body and the lock piece lock the luggage case on the shelf (page 2, lines 38-47).
Regarding claim 4, Li as modified by Chen teaches all subject matter claimed as applied above.  Chen further teaches wherein the shelf is provided with a lock plate (2), the lock body and the lock piece are both provide on the lock plate (fig. 1).
Regarding claim 6, although both Li and Chen do not explicitly teach the shelf is a metal shelf, however, one of ordinary skill in the art would have recognized that the shelf would have been made by metal in order to provide sturdy and stable structure.  
Regarding claim 7, Li as modified by Chen teaches all subject matter claimed as applied above.  Li further teaches wheels, the wheels are mounted on the shelf, and the shelf is moved by the wheels (fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Zhu Xiaohen (CN108898751A) and Shuster (US 2002/0087429) are cited because they are related to apparatus for dispending product.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887